IN THE COURT OF APPEALS OF NORTH CAROLINA

                                   No. COA14-829

                              Filed: 1 September 2015

Franklin County, Nos. 12 CRS 51518, 12 CRS 51543, 12 CRS 51563, 13 CRS 160-71

STATE OF NORTH CAROLINA,

             v.

ISSAC J. PENDER, JR., Defendant.


      Appeal by defendant from judgments entered 15 November 2013 by Judge

George B. Collins, Jr. in Franklin County Superior Court. Heard in the Court of

Appeals 8 January 2015.


      Attorney General Roy Cooper, by Assistant Attorney General Alexandra M.
      Hightower, for the State.

      W. Michael Spivey for defendant-appellant.


      GEER, Judge.


      Defendant Issac J. Pender, Jr. appeals from judgments sentencing him based

on convictions of violating a domestic violence protection order (“DVPO”), possession

of a firearm by a felon, first degree burglary, multiple counts of second degree

kidnapping, and multiple counts of assault by pointing a gun. We find defendant’s

arguments on appeal unpersuasive with one exception. We agree with defendant that

the judgments based on his convictions of second degree kidnapping of his own sons

must be vacated. The plain language of N.C. Gen. Stat. § 14-39 (2013) does not permit

prosecution of a parent for kidnapping, at least when that parent has custodial rights

with respect to the children. We find no error as to the remaining judgments.
                                           STATE V. PENDER

                                           Opinion of the Court



                                                  Facts

      The State’s evidence tended to show the following facts. Defendant and his

wife Nancy Alston were married in 2007 or 2008 and had two children together, J.P.

and E.P.1 Nancy has two older children from a different relationship, D.M. and A.M.

After they were married, Nancy and defendant lived with all four children at their

house in Franklinton, North Carolina.                    However, at some point, Nancy “put

[defendant] out” of the house. On or about 10 March 2011, defendant broke into

Nancy’s house, assaulted and threatened her and then fled. Nancy filed for a DVPO

against defendant. Defendant was arrested, and on 29 August 2011, he was convicted

of felony assault by strangulation and imprisoned for eight months. Nancy continued

to live at the house in Franklinton.

      Following defendant’s release from prison, he went to Nancy’s house, cut her

phone line, broke in, and sexually assaulted her. After this incident, Nancy and her

children moved in with Vera Pierson, Nancy’s mother, at Vera’s house in Louisburg,

North Carolina.

      On 6 July 2012, defendant obtained a shotgun, called J.P. and told him that he

loved him and that he was going to kill Nancy. After the call, defendant, who had

been drinking vodka, left with the shotgun in the trunk of his car.




      1Initials   are used in this opinion to protect the juveniles’ privacy.

                                                   -2-
                                  STATE V. PENDER

                                  Opinion of the Court



      That evening at Vera’s house, while Nancy was giving J.P. a bath, J.P.

disclosed that defendant had said he was going to kill Nancy. Later, after Nancy’s

children were in bed, Nancy was at her aunt’s neighboring house playing cards when

some family members who were staying at Vera’s house told Nancy that she needed

to come back to Vera’s because defendant was on his way over. Nancy returned to

Vera’s house.

      Later that evening, defendant arrived clandestinely at Vera’s house. While

Nancy’s sister Octavia Tewanda Alston (“Tewanda”) was using the phone, defendant

cut the phone line and the phone went dead. Moments later, after investigating

outside, Tewanda ran into the house and yelled to Nancy that defendant was there.

Nancy ran into a bedroom where Vera was watching television, and she begged Vera

to hide her. Vera hid Nancy in a small closet in that room, and Vera sat in a chair in

front of the closet and continued to watch television. Inside Vera’s house, along with

Vera, Nancy, and Nancy’s children, were Tewanda and Tewanda’s children M.A.,

D.A., and K.A.; Nancy’s other sister Takita Alston and Takita’s daughter S.A.; and

Nancy’s brother Nathaniel. At this time, S.A., D.A., E.P., J.P., and K.A. were all

under 16 years of age. In total, there were 13 people in Vera’s house when defendant

broke into the house.

      While still outside the house, defendant shot Nancy’s truck, which Nancy and

the others inside the house heard, and defendant broke in by shooting through a side



                                         -3-
                                   STATE V. PENDER

                                   Opinion of the Court



window of the house. After defendant was in the house, he yelled, “Where’s that bitch

at? . . . I’m going to kill her.” Waving his shotgun, and without knowing whether

Nancy was there, defendant ordered every occupant in the house into the bedroom

where Vera was watching television and said that he was going to stay until he got

“the last breath out of [Nancy].” Nancy’s children and nieces and nephews were

crying, and Vera complained of her chest hurting. Defendant pointed his shotgun

back and forth at every person in the bedroom and repeatedly asked where Nancy

was. Vera told him that Nancy had gone out for the evening, and others similarly

answered that she was not there.

      Defendant searched the house, but he did not find Nancy. Defendant then

called out his sons, J.P. and E.P., to give him a hug. About 30 to 45 minutes after

defendant’s break-in, defendant left. Because defendant had cut the phone line to

Vera’s house, D.A. ran next door to Nancy’s aunt’s house and used the phone there to

call 911. When the police arrived, it was morning, and an officer had to pull Nancy

out of the closet because she was petrified from fear.

      Defendant was indicted for 12 counts of first degree kidnapping and 12 counts

of assault by pointing a gun.      Defendant was not charged with kidnapping or

assaulting Nancy. Defendant was also indicted for violating a DVPO, possession of a

firearm by a felon, and first degree burglary.




                                          -4-
                                   STATE V. PENDER

                                   Opinion of the Court



      At trial, the State’s evidence included testimony from witnesses including

Nancy, Vera, Tewanda, D.A., and D.M. At the close of the State’s evidence, defense

counsel made a motion to dismiss which the trial court granted in part by dismissing

the first degree kidnapping charges. However, the trial court permitted the State to

proceed against defendant on 12 counts of second degree kidnapping. Defendant

presented no evidence.

      The jury convicted defendant of 12 counts of second degree kidnapping, 12

counts of assault by pointing a gun, violation of a DVPO, possession of a firearm by a

felon, and first degree burglary. Defendant filed a pro se notice of appeal on 3

December 2013 from the judgments entered on his convictions. Defendant admits

that this notice was untimely, technically defective, and not served upon the State.

However, defendant also filed a petition for writ of certiorari on 9 September 2014.

The State has not responded to defendant’s petition. The State filed its appellee brief

on 10 November 2014, after defendant’s petition was filed, but made no reference to

the defects of defendant’s notice of appeal. In our discretion, we grant defendant’s

petition for writ of certiorari. See State v. Rowe, ___ N.C. App. ___, ___, 752 S.E.2d
223, 225 (2013) (granting defendant’s petition for writ of certiorari when pro se notice

of appeal not served on State and it contained “a number of other deficiencies”).

                                            I




                                          -5-
                                   STATE V. PENDER

                                  Opinion of the Court



      Defendant first argues that there were fatal deficiencies in certain of the

kidnapping indictments that deprived the trial court of jurisdiction over those

charges. “This Court reviews the sufficiency of an indictment de novo. ‘Under a de

novo review, the court considers the matter anew and freely substitutes its own

judgment for that of the lower tribunal.’ ” State v. Justice, 219 N.C. App. 642, 643,

723 S.E.2d 798, 800 (2012) (internal citation omitted) (quoting State v. Biber, 365
N.C. 162, 168, 712 S.E.2d 874, 878 (2011)). Although the State points out that

defendant raises these arguments for the first time on appeal, a criminal defendant

may challenge the jurisdiction of the trial court at any time by arguing the

insufficiency of an indictment, “notwithstanding [the] defendant’s failure to contest

[the indictment’s] validity in the trial court.” State v. Call, 353 N.C. 400, 429, 545
S.E.2d 190, 208 (2001).

      “ ‘[A]n indictment is not facially invalid as long as it notifies an accused of the

charges against him sufficiently to allow him to prepare an adequate defense and to

protect him from double jeopardy.’ ” State v. McKoy, 196 N.C. App. 650, 656, 675
S.E.2d 406, 411 (2009) (quoting State v. Haddock, 191 N.C. App. 474, 476-77, 664
S.E.2d 339, 342 (2008)). However, an indictment is fatally deficient when it fails on

its face to allege “all of the essential elements of the offense.” State v. Snyder, 343
N.C. 61, 65, 468 S.E.2d 221, 224 (1996).

      A person is guilty of kidnapping when the State proves that he



                                           -6-
                                  STATE V. PENDER

                                  Opinion of the Court



             unlawfully confine[ed], restrain[ed], or remove[ed] from
             one place to another, any other person 16 years of age or
             over without the consent of such person, or any other
             person under the age of 16 years without the consent of a
             parent or legal custodian of such person, . . . if such
             confinement, restraint or removal is for the purpose of:

                    (1)   Holding such other person for a ransom or as
                          a hostage or using such other person as a
                          shield; or

                    (2)   Facilitating the commission of any felony or
                          facilitating flight of any person following the
                          commission of a felony; or

                    (3)   Doing serious bodily harm to or terrorizing
                          the person so confined, restrained or removed
                          or any other person; or

                    (4)   Holding such other person in involuntary
                          servitude in violation of G.S. 14-43.12.

                    (5)   Trafficking another person with the intent
                          that the other person be held in involuntary
                          servitude or sexual servitude in violation of
                          G.S. 14-43.11.

                    (6)   Subjecting or maintaining such other person
                          for sexual servitude in violation of G.S. 14-
                          43.13.

N.C. Gen. Stat. § 14-39(a).

      Defendant challenges the indictments for the kidnapping victims who were

under 16 years old. Each indictment naming as victims S.A., D.A., E.P., J.P., A.M.,

and K.A., stated that defendant “unlawfully, willfully, and feloniously did kidnap [the

victim], a person under the age of 16 years by unlawfully confining the victim and


                                         -7-
                                   STATE V. PENDER

                                   Opinion of the Court



restraining the victim without the victim’s consent . . . .”        (Emphasis added.)

Defendant contends that because the kidnapping indictments for those victims did

not allege a lack of parental or custodial consent, those indictments were fatally

defective.

      Our Supreme Court has explained, however, that “the victim’s age is not an

essential element of the crime of kidnapping itself, but it is, instead, a factor which

relates to the state’s burden of proof in regard to consent. If the victim is shown to be

under sixteen, the state has the burden of showing that he or she was unlawfully

confined, restrained, or removed from one place to another without the consent of a

parent or legal guardian. Otherwise, the state must prove that the action was taken

without his or her own consent.” State v. Hunter, 299 N.C. 29, 40, 261 S.E.2d 189,

196 (1980) (emphasis added).

      Because age is not an essential element of the crime of kidnapping, and

whether the State must prove a lack of consent from the victim or from the parent or

custodian is contingent upon the victim’s age, we hold that the indictments at issue

are adequate even though they allege that the victim -- and not the parent -- did not

consent. See also State v. Sturdivant, 304 N.C. 293, 310, 283 S.E.2d 719, 731 (1981)

(holding kidnapping indictment sufficient when it alleged that defendant kidnapped

victim “ ‘by unlawfully restraining her,’ ” even though indictment did not specifically

allege lack of consent for victim older than 16, because “common sense dictates that



                                          -8-
                                   STATE V. PENDER

                                   Opinion of the Court



one cannot unlawfully kidnap . . . another with his consent”). We conclude, therefore,

that defendant’s kidnapping indictments were sufficient for the victims who were

allegedly under 16 at the time of the incident.

                                           II

       Defendant also argues that there were fatal variances between the indictments

naming D.M. and Vera as victims and the evidence presented at trial. Defendant

acknowledges that his argument is not properly preserved because he did not argue

the existence of a fatal variance at trial. See State v. Mason, 222 N.C. App. 223, 226,

730 S.E.2d 795, 798 (2012) (holding defendant failed to preserve fatal variance

argument when “[f]atal variance was not a basis of his motions to dismiss”). However,

defendant asks that we invoke Rule 2 of the Appellate Rules to suspend or vary the

preservation requirements “to prevent injustice.” Alternatively, defendant argues

that his trial counsel provided ineffective assistance of counsel (“IAC”) when he failed

to make the fatal variance argument at trial.

       Rule 2 provides that an appellate court may address an unpreserved argument

“[t]o prevent manifest injustice to a party, or to expedite decision in the public

interest[.]”   However, the authority to invoke Rule 2 is “discretionary,” State v.

Everette, ___ N.C. App. ___, ___, 764 S.E.2d 634, 639 (2014), and this discretion should

only be exercised in “exceptional circumstances . . . in which a fundamental purpose

of the appellate rules is at stake.” State v. Hart, 361 N.C. 309, 315-16, 644 S.E.2d



                                          -9-
                                  STATE V. PENDER

                                  Opinion of the Court



201, 205 (2007) (internal quotation marks omitted). Because this case does not

involve exceptional circumstances, we, in our discretion, decline to invoke Rule 2.

      To prevail on a claim for IAC, a defendant must satisfy a two-part test:

             “First, the defendant must show that counsel’s
             performance was deficient. This requires showing that
             counsel made errors so serious that counsel was not
             functioning as the ‘counsel’ guaranteed the defendant by
             the Sixth Amendment. Second, the defendant must show
             that the deficient performance prejudiced the defense.
             This requires showing that counsel’s errors were so serious
             as to deprive the defendant of a fair trial, a trial whose
             result is reliable.”

State v. Banks, 367 N.C. 652, 655, 766 S.E.2d 334, 337 (2014) (quoting Strickland v.

Washington, 466 U.S. 668, 687, 80 L. Ed. 2d 674, 693, 104 S. Ct. 2052, 2064 (1984)).

      Even assuming, without deciding, that defendant’s trial counsel’s performance

was deficient, defendant cannot show the requisite prejudice since, even if the alleged

variances were made the basis for his motion to dismiss, the motion should have in

any event been denied.

             A variance occurs where the allegations in an indictment,
             although they may be sufficiently specific on their face, do
             not conform to the evidence actually established at trial.
             [The issue of a fatal variance is] based upon the same
             concerns [as the issue of a sufficient indictment]: to insure
             that the defendant is able to prepare his defense against
             the crime with which he is charged, and to protect the
             defendant from another prosecution for the same incident.

                   In order for a variance to warrant reversal, the
             variance must be material. A variance is not material, and



                                         - 10 -
                                  STATE V. PENDER

                                  Opinion of the Court



             is therefore not fatal, if it does not involve an essential
             element of the crime charged.

State v. Norman, 149 N.C. App. 588, 594, 562 S.E.2d 453, 457 (2002) (internal citation

omitted).

      Defendant first contends that the indictment naming D.M. had a fatal variance

because, while the indictment alleged that D.M. was at least 16 years old at the time

of the incident, the evidence conclusively established that D.M. was 16 at the time.

However, because D.M.’s age does not involve an essential element of the crime of

kidnapping, any alleged variance in this regard could not have been fatal. See State

v. Tollison, 190 N.C. App. 552, 557, 660 S.E.2d 647, 651 (2008) (holding variance

between indictment alleging victim attained age of 16 and evidence presented at trial

that victim was younger than 16 not fatal).

      Defendant also contends that a fatal variance occurred with respect to the

indictment naming “Vera Alston” as a victim, because the undisputed evidence

showed that Vera’s last name was “Pierson.” In State v. Bowen, 139 N.C. App. 18, 27,

533 S.E.2d 248, 254 (2000) (quoting State v. Abraham, 338 N.C. 315, 340, 451 S.E.2d
131, 144 (1994)), this Court explained that “our case law precedent is clear, that

‘[w]here an indictment charges the defendant with a crime against someone other

than the actual victim, such a variance is fatal.’ ” Nonetheless, our Courts have not

found fatal variances where a discrepancy in the victim’s name was inadvertent and




                                         - 11 -
                                   STATE V. PENDER

                                   Opinion of the Court



the individual referred to in the indictment was the same person alleged to be the

victim at trial.

       In State v. Bumper, 5 N.C. App. 528, 535, 169 S.E.2d 65, 69 (1969), this Court

addressed whether an indictment fatally varied from evidence at trial, where the

evidence established that the victim was referred to in the indictment by his

nickname, Monty Jones, rather than by his real name, Manson Marvin Jones, Jr. In

concluding that there was no fatal variance, Bumper relied on the United States

Supreme Court’s decision, Bennett v. United States, 227 U.S. 333, 57 L. Ed. 531, 33
S. Ct. 288 (1913), in which the “ ‘[d]efendant was indicted for having caused the

transportation of Opal Clarke; and . . . the testimony showed that her correct name

was Jeanette, but that she had gone by the names of Opal and Nellie, her real name,

however, being Jeanette Laplante.’ ” 5 N.C. App. at 535, 169 S.E.2d at 70 (quoting

Bennett, 227 U.S. at 338, 57 L. Ed. at 533, 33 S. Ct. at 288).

       Bumper noted the Supreme Court’s reasoning that the variance in Bennett was

not fatal because “ ‘the essential thing in the requirement of correspondence between

the allegation of the name of the woman transported and the proof is that the record

be in such shape as to inform the defendant of the charge against her and to protect

her against another prosecution for the same offense.’ ” Id. (quoting Bennett, 227 U.S.

at 338, 57 L. Ed. at 533-34, 33 S. Ct. at 289). Since in Bumper “[t]he record of

defendant’s trial clearly show[ed] that Monty Jones and Manson Marvin Jones, Jr.,



                                          - 12 -
                                  STATE V. PENDER

                                  Opinion of the Court



are one and the same person[,]” this Court found, as was the case in Bennett, that

“[t]here was no uncertainty as to the identity of the prosecuting witness” and,

therefore, the Bumper defendant was “protected against a second prosecution for the

same offense.” Id., 169 S.E.2d at 69, 70.

      Here, the evidence is undisputed that one of defendant’s victims for kidnapping

and assault on the date alleged in the indictment naming “Vera Alston” as the victim

was defendant’s mother-in-law, Vera Pierson. Given this, there was no uncertainty

that the identity of the alleged victim “Vera Alston” was actually “Vera Pierson.”

Further, “[a]t no time in the proceeding [below] did Defendant indicate any confusion

or surprise as to whom Defendant was charged” with having kidnapped and

assaulted. State v. Hewson, 182 N.C. App. 196, 212, 642 S.E.2d 459, 470 (2007). We,

therefore, hold that there was no fatal variance. See id. at 211, 642 S.E.2d at 469-70

(explaining “changes to the surname of a victim” in indictment do not substantially

alter murder charges against defendant, especially where defendant did not indicate

confusion or surprise regarding identity of alleged murder victim). See also State v.

Chavis, 207 N.C. App. 264, 699 S.E.2d 478, 2010 WL 3633610, at *2, 2010 N.C. App.

LEXIS 1853, at *6 (2010) (unpublished) (“The names ‘Margarita Isabel Garcia’ [name

proven at trial] and ‘Margarita Isabella Garcia Bahena’ [alleged name] are

sufficiently similar to identify the victim of the crime. No fatal variance exists




                                         - 13 -
                                    STATE V. PENDER

                                   Opinion of the Court



between the allegation of the victim’s name in the indictment and the identity of the

victim as proven at trial.”).

                                           III

      Defendant additionally argues that the State presented insufficient evidence

with respect to several of his convictions. “ ‘This Court reviews the trial court’s denial

of a motion to dismiss de novo.’ ” State v. Marley, ___ N.C. App. ___, ___, 742 S.E.2d
634, 635 (2013) (quoting State v. Smith, 186 N.C. App. 57, 62, 650 S.E.2d 29, 33

(2007)). “ ‘Upon defendant’s motion for dismissal, the question for the Court is

whether there is substantial evidence (1) of each essential element of the offense

charged, or of a lesser offense included therein, and (2) of defendant’s being the

perpetrator of such offense. If so, the motion is properly denied.’ ” State v. Fritsch,

351 N.C. 373, 378, 526 S.E.2d 451, 455 (2000) (quoting State v. Barnes, 334 N.C. 67,

75, 430 S.E.2d 914, 918 (1993)). “Substantial evidence is such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.” State v. Smith,

300 N.C. 71, 78-79, 265 S.E.2d 164, 169 (1980).

      The State, however, argues that these issues were not preserved for appellate

review. Rule 10(a)(3) of the Appellate Rules provides,

             In a criminal case, a defendant may not make insufficiency
             of the evidence to prove the crime charged the basis of an
             issue presented on appeal unless a motion to dismiss the
             action, or for judgment as in case of nonsuit, is made at
             trial. If a defendant makes such a motion after the State
             has presented all its evidence and has rested its case and


                                          - 14 -
                                   STATE V. PENDER

                                   Opinion of the Court



             that motion is denied and the defendant then introduces
             evidence, defendant’s motion for dismissal or judgment in
             case of nonsuit made at the close of State’s evidence is
             waived. Such a waiver precludes the defendant from
             urging the denial of such motion as a ground for appeal.

      At the close of the State’s evidence, defense counsel moved “the Court to

dismiss these actions because the State ha[d] not met their burden.” Defense counsel

then referred to the charges of kidnapping, assault, possession of a firearm by a felon,

and first degree burglary as those for which he believed the State did not produce

enough evidence. The trial court asked defense counsel if he “ha[d] any specific

element of any individual crime that [he] would like to make an argument about[,]”

after which defense counsel brought up the issue that, for first degree kidnapping,

there was insufficient evidence that the victims were not released in a safe place.

After hearing that argument, the trial court asked defense counsel if he “ha[d] any

other specific elements of any specific crimes that [he] would like to be heard on[,]”

after which defense counsel argued there was insufficient evidence on the burglary

charge that the breaking and entering happened at night. After allowing the State

to proceed on second degree kidnapping charges instead, the trial court denied

dismissal of the burglary charge.      Then, after the trial court determined that

defendant would not testify or present any evidence, defense counsel “renewed [his]

motions[,]” to which the trial court responded, “my rulings are the same.”




                                          - 15 -
                                    STATE V. PENDER

                                    Opinion of the Court



      The State contends that because defendant’s trial counsel specifically argued

that the State presented insufficient evidence regarding only two elements of all of

the crimes defendant was charged with, defendant’s motion to dismiss encompassed

only those arguments with respect to which he specifically made. However, because

defendant’s initial motion to dismiss was based on insufficient evidence and

defendant referenced each of the crimes with which he was charged, and, even after

the trial court dismissed the first degree kidnapping charges he “renewed [his]

motions[,]” defendant’s motion to dismiss encompassed all of the charges at issue and,

therefore, preserved his insufficient evidence arguments with respect to all of his

convictions. See State v. Mueller, 184 N.C. App. 553, 559, 647 S.E.2d 440, 446 (2007)

(holding defendant’s general motion to dismiss based on insufficient evidence, which

was renewed after defendant presented evidence, was sufficient to preserve

insufficient evidence arguments as to all 36 of defendant’s charges, even though after

making his initial motion, defendant only made specific arguments to trial court as

to five charges). Consequently, we address the merits of defendant’s arguments.

      Defendant first argues that there was insufficient evidence for his convictions

of assault by pointing a gun. N.C. Gen. Stat. § 14-34 (2013) provides that a defendant

is guilty of assault by pointing a gun “[i]f [he] point[s] any gun or pistol at any person,

either in fun or otherwise, whether such gun or pistol be loaded or not loaded . . . .”




                                           - 16 -
                                   STATE V. PENDER

                                   Opinion of the Court



Defendant contends that the State’s evidence was too vague for the jury to infer that

he pointed a gun at any particular individual.

      However, at trial, D.A. testified that upon defendant’s orders, “everybody ran

in the room with us . . . and he was waiving [sic] the gun at us[.]” (Emphasis added.)

Vera testified that “[w]hen [defendant] came down the hall, when he told everyone to

get into one room, all of them came in there. . . [e]ven the two little ones . . . .”

(Emphasis added.) Tewanda testified that once everybody was in the same bedroom,

defendant pointed the shotgun outward from his shoulder. Vera also testified, “I was

nervous for the kids was down there hollering and carrying on, and he hollered -- he

point [sic] the gun toward everybody in one room. One room. And told them come on

in here with me.” Based on this evidence, the jury could reasonably have inferred

that each individual besides Nancy who was in the house that evening was corralled

by defendant into a single bedroom and that defendant pointed his shotgun at each

of these people. We hold that each conviction for assault by pointing a gun was

supported by the evidence.

      Defendant also argues that his kidnapping charges should have been

dismissed because there was insufficient evidence that his purpose in confining the

victims was to terrorize them. A defendant intends to terrorize another when the

defendant intends to place that person “ ‘in some high degree of fear, a state of intense

fright or apprehension.’ ” State v. Davis, 340 N.C. 1, 24, 455 S.E.2d 627, 639 (1995)



                                          - 17 -
                                   STATE V. PENDER

                                   Opinion of the Court



(quoting State v. Moore, 315 N.C. 738, 745, 340 S.E.2d 401, 405 (1986)).            “ ‘A

defendant’s intent is rarely susceptible to proof by direct evidence; rather, it is shown

by his actions and the circumstances surrounding his actions.’ ” State v. Boozer, 210
N.C. App. 371, 375, 707 S.E.2d 756, 761 (2011) (quoting State v. Rodriguez, 192 N.C.

App. 178, 187, 664 S.E.2d 654, 660 (2008)). Evidence of “the victim’s subjective

feelings of fear, while not determinative of the defendant’s intent to terrorize, are

relevant.” State v. Baldwin, 141 N.C. App. 596, 604, 540 S.E.2d 815, 821 (2000).

      Defendant contends that “[t]he State proceeded under the misapprehension

that [defendant] would be guilty of kidnapping if the victims were terrorized rather

than if he intended to terrorize them.” Defendant concedes on appeal that the State

offered substantial evidence that the victims were frightened and that he intended to

terrorize Nancy.

      This evidence, however, was sufficient when combined with the following

evidence from which a jury could infer defendant’s purpose was to terrorize each of

the other alleged kidnapping victims, as well: That defendant shot Nancy’s truck

parked outside the house so that everyone could hear it, cut the telephone line to the

house at night, shot through the windows multiple times to break into the house,

yelled multiple times upon entering the house that he was going to kill Nancy,

corralled the occupants of the house into a single bedroom, demanded of those in the

bedroom to know where Nancy was, exclaimed that he was going to kill Nancy, and



                                          - 18 -
                                  STATE V. PENDER

                                  Opinion of the Court



pointed his shotgun at them. See Williams v. State, 271 Ga. App. 755, 756, 610 S.E.2d
704, 705 (2005) (“The evidence shows that [defendant] told a seven-year-old child that

she was going to kill her mother. We can conceive of no purpose for saying such thing

other than to terrorize the child.”); State v. Van Vleck, 805 S.W.2d 297, 299 (Mo. App.

1991) (“The appellant’s repeated threats to kill Johnson’s child coupled with his

demand that Johnson get into her car inferred [sic] that he intended, at the least, to

unlawfully confine them with the purpose to terrorize Johnson by threatening

violence to her small child.”).

                                          IV

      Finally, defendant challenges his convictions of kidnapping his sons, J.P. and

E.P. Defendant argues that “[e]ither parent has the right to consent to their child’s

removal or confinement” and, therefore, “[a] parent cannot kidnap [his] own child.”

We agree that the trial court should have dismissed these two kidnapping counts.

N.C. Gen. Stat. § 14-39(a) provides that a person is criminally liable for kidnapping

if he “unlawfully confine[s] . . . any other person under the age of 16 years without

the consent of a parent or legal custodian of such person[.]”      (Emphasis added).

Accordingly, there is no kidnapping when a parent or legal custodian consents to the

unlawful confinement of his minor child, regardless whether the child himself

consents to the confinement. The plain language requires that only one parent -- “a

parent” -- consent to the confinement.



                                         - 19 -
                                         STATE V. PENDER

                                         Opinion of the Court



       There is no dispute that if someone other than defendant had, with defendant’s

consent, confined defendant’s sons, then there would be no kidnapping under N.C.

Gen. Stat. § 14-39.2 The State has provided no basis for construing N.C. Gen. Stat. §

14-39 to preclude a kidnapping charge against a third person when defendant

consented to confinement of his sons, but to allow the State to prosecute defendant

for confining his sons.

       Our Supreme Court has held that “the victim’s age is not an essential element

of the crime of kidnapping itself, but it is, instead, a factor which relates to the state’s

burden of proof in regard to [the element of] consent.” Hunter, 299 N.C. at 40, 261

S.E.2d at 196. Continuing, the Court concluded that “[i]f the victim is shown to be

under sixteen, the state has the burden of showing that [the victim] was unlawfully

confined, restrained, or removed from one place to another without the consent of a

parent or legal guardian.” Id. In this case, it was shown that defendant’s children

were under 16 years of age. Therefore, under Hunter, the State had the burden to

show that the confinement of defendant’s children was without his consent, a burden

that it obviously could not meet since it was defendant who was doing the confining.

Cf. State v. Walker, 35 N.C. App. 182, 184, 241 S.E.2d 89, 91 (1978) (“It is clear, then,




       2There   is nothing in the record to indicate that any order had been entered stripping defendant
of his custodial rights. We do not address the question whether a parent without custodial rights may
be held criminally liable for kidnapping.

                                                - 20 -
                                         STATE V. PENDER

                                         Opinion of the Court



that at least in the absence of a custody order in favor of the mother, the father of the

child taken cannot be guilty of the crime of child abduction.”).

       While the facts of this case suggest that the General Assembly may wish to

consider amending the kidnapping statute to permit a parent to be charged with

kidnapping under certain circumstances, given the current plain language of N.C.

Gen. Stat. § 14-39, we must assume that the General Assembly has chosen to punish

this type of conduct by a parent under other statutes.3 It may be that the General

Assembly chose not to include confinements with parental consent within the

definition of kidnapping in recognition of the authority parents have over their

children. As our Supreme Court observed in the seminal kidnapping case in North

Carolina, “[i]t is . . . for the Legislature, not this Court, to determine the advisability

of [any] change in the law as now declared in G.S. 14-39.” State v. Fulcher, 294 N.C.
503, 527, 243 S.E.2d 338, 354 (1978).              Therefore, unless and until the General

Assembly amends N.C. Gen. Stat. § 14-39, it is our duty to apply the statute’s plain

words and require the State to prove the requisite lack of parental consent when the

victim is shown to be under 16 years of age. We, therefore, hold that the State failed




       3For  example, misdemeanor child abuse, N.C. Gen. Stat. § 14-318.2(a) (2013), would apply if
defendant “inflict[ed] physical injury” or “created a substantial risk of physical injury.” Defendant’s
conduct could also fall within N.C. Gen. Stat. § 14-33(d) (2013), providing that “[a]ny person who, in
the course of an assault, assault and battery, or affray, . . . uses a deadly weapon, in violation of
subdivision (c)(1) of this section, on a person with whom the person has a personal relationship, and
in the presence of a minor, is guilty of a Class A1 misdemeanor.”

                                                - 21 -
                                 STATE V. PENDER

                                Opinion of the Court



to prove that defendant kidnapped J.P. and E.P. We vacate the judgments based on

those convictions and remand for resentencing.

      NO ERROR IN PART; VACATED AND REMANDED IN PART.

      Judges STEPHENS and DILLON concur.




                                       - 22 -